EXHIBIT 23.2 THOMAS J. HARRIS CERTIFIED PUBLIC ACCOUNTANT 3, SUITE 202 SEATTLE, WA 98103 REGISTERED AUDITOR'S CONSENT I, Thomas J. Harris, CPA, of 3901 Stone Way North, Suite # 202, Seattle, WA. 98103, do hereby consent to the use of my reports dated January 14th, 2014 on the financial statements of Guate Tourism, Inc. as of December 31, 2013 be included in and made part of any filing to be filed with the U.S. Securities and Exchange Commission. I also consent to your use of my name as an expert in the appropriate sections of those filings. Dated this 3rd day of April, 2014. Thomas J. Harris Certified Public Accountant
